Exhibit 10.2

M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS, INC.

2012 OMNIBUS INCENTIVE PLAN

STOCK OPTION GRANT NOTICE

(Nonqualified Stock Option)

(Performance-Based)

M/A-COM Technology Solutions Holdings, Inc. (the “Company”) hereby grants to you
an Option (the “Option”) to purchase shares of the Company’s Common Stock under
the Company’s 2012 Omnibus Incentive Plan. The Option is subject to all the
terms and conditions set forth in this Stock Option Grant Notice (this “Grant
Notice”) and in the Stock Option Agreement and the Plan, which are either
attached hereto or have been made available to you via the electronic brokerage
account you accessed through www.etrade.com to accept this Option
electronically, and in either case are incorporated into this Grant Notice in
their entirety.

 

Participant:   

 

     Grant Date:   

 

   Number of Shares Subject to Option:   

 

   Exercise Price (per Share):   

 

   Option Expiration Date:                                       
                          (subject to earlier termination in accordance with the
terms of the Plan and the Stock Option Agreement) Type of Option:   
Nonqualified Stock Option Vesting and Exercisability Schedule:   

Additional Terms/Acknowledgement: By accepting this Option electronically
through www.etrade.com, you acknowledge receipt of, and understand and agree to,
this Grant Notice, the Stock Option Agreement and the Plan. You further
acknowledge that as of the Grant Date, this Grant Notice, the Stock Option
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the Option and supersede all prior oral and written
agreements on the subject. You and the Company hereby agree that your electronic
acceptance of this Option through www.etrade.com is sufficient to legally bind
you to the terms set forth collectively in the Grant Notice, the Stock Option
Agreement and the Plan. You further acknowledge that as of the Grant Date, this
Grant Notice, the Stock Option Agreement and the Plan, without requirement of
any signature on your part.

 

M/A-COM TECHNOLOGY SOLUTIONS

HOLDINGS, INC.

    PARTICIPANT    

 

    Signature By:  

 

      Its:  

 

    Date:  

 

Attachments:     Address:  

 

1. Stock Option Agreement      

 

2. 2012 Omnibus Incentive Plan     Tax ID:  

 

3. Plan Summary       4. Exhibit A  

 

-1-



--------------------------------------------------------------------------------

M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS, INC.

2012 OMNIBUS INCENTIVE PLAN

STOCK OPTION AGREEMENT

Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Stock
Option Agreement (this “Agreement”), M/A-COM Technology Solutions Holdings, Inc.
(the “Company”) has granted you an Option under its 2012 Omnibus Incentive Plan
(the “Plan”) to purchase the number of shares of the Company’s Common Stock
indicated in your Grant Notice (the “Shares”) at the exercise price indicated in
your Grant Notice. Capitalized terms not defined in this Agreement but defined
in the Plan shall have the same definitions as in the Plan. The Plan shall
control in the event there is any express conflict between the Plan and the
Grant Notice or this Agreement and with respect to such matters as are not
expressly covered in this Agreement.

The details of the Option are as follows:

1. Vesting and Exercisability. Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice, except
that unless otherwise provided in the Grant Notice or this Agreement, vesting
will cease upon your Termination of Service and the unvested portion of the
Option will terminate.

2. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.

3. Independent Tax Advice. You should obtain tax advice when exercising the
Option and prior to the disposition of the Shares.

4. Method of Exercise. Subject to the provisions of this Agreement, the vested
portion of the Option may be exercised, in whole or in part, at any time during
the term of the Option by giving written notice of exercise to the Company on
the form furnished by the Company for that purpose or, to the extent applicable,
by written notice to a brokerage firm designated or approved by the Company,
specifying the number of Shares subject to the Option to be purchased, and
accompanied by payment of the exercise price and any withholding taxes, or
suitable arrangements for such payment satisfactory to the Company.

The exercise price for Shares to be purchased upon exercise of all or a portion
of the Option shall be paid in any combination of the following: (a) in cash,
(b) by wire transfer or certified or bank check or other instrument acceptable
to the Company; (c) by having the Company withhold shares of Common Stock that
would otherwise be issued on exercise of the Option that have a Fair Market
Value on the date of exercise of the Option equal to the exercise



--------------------------------------------------------------------------------

price of the Option; (d) if permitted by the Committee, by tendering shares of
Common Stock you already own; and (e) if the Common Stock is registered under
the Exchange Act and to the extent permitted by law, by instructing a broker to
deliver to the Company the total payment required, all in accordance with the
regulations of the Federal Reserve Board; or (f) by any other method permitted
by the Committee.

5. Treatment Upon Termination of Service. The unvested portion of the Option
will terminate automatically and without further notice immediately upon your
Termination of Service. You may exercise the vested portion of the Option as
follows:

(a) General Rule. You must exercise the vested portion of the Option on or
before the earlier of (i) three months after your Termination of Service and
(ii) the Option Expiration Date;

(b) Disability. In the event of your Termination of Service due to Disability,
you must exercise the vested portion of the Option on or before the earlier of
(i) one year after your Termination of Service and (ii) the Option Expiration
Date.

(c) Death. In the event of your Termination of Service due to your death, the
vested portion of the Option must be exercised on or before the earlier of
(i) one year after your Termination of Service and (ii) the Option Expiration
Date. If you die after your Termination of Service but while the Option is still
exercisable, the vested portion of the Option may be exercised until the earlier
of (x) one year after the date of death and (y) the Option Expiration Date; and

(d) Cause. The vested portion of the Option will automatically expire at the
time the Company first notifies you of your Termination of Service for Cause,
unless the Committee determines otherwise. If your employment or service
relationship is suspended pending an investigation of whether you will be
terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation. If any facts that would constitute
termination for Cause are discovered after your Termination of Service, any
Option you then hold may be immediately terminated by the Committee.

It is your responsibility to be aware of the date the Option terminates.

6. Change in Control. In the event of a Change in Control, the Option will
become fully vested and exercisable immediately prior to the Change in Control
and shall terminate at the effective time of the Change in Control.

7. Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The Plan provides for exercise of the Option by a
beneficiary designated on a Company-approved form or the personal representative
of your estate. Notwithstanding the foregoing and to the extent permitted by
Section 422 of the Internal Revenue Code of 1986, the Committee, in its sole
discretion, may permit you to assign or transfer the Option, subject to such
terms and conditions as specified by the Committee.

 

-2-



--------------------------------------------------------------------------------

8. Withholding Taxes. As a condition to the exercise of any portion of an
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign tax withholding obligations
that may arise in connection with such exercise.

9. Option Not an Employment or Service Contract. Nothing in the Plan or this
Agreement will be deemed to constitute an employment contract or confer or be
deemed to confer any right for you to continue in the employ of, or to continue
any other relationship with, the Company or any Related Company or limit in any
way the right of the Company or any Related Company to terminate your employment
or other relationship at any time, with or without Cause.

10. No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
three months (one year in the case of Disability or death) of your Termination
of Service or if any portion of the Option is cancelled or expires unexercised.
The loss of existing or potential profit in the Option will not constitute an
element of damages in the event of your Termination of Service for any reason
even if the termination is in violation of an obligation of the Company or a
Related Company to you.

11. Binding Effect. This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.

12. Section 409A. Notwithstanding any provision in the Plan or this Agreement to
the contrary, the Committee may, at any time and without your consent, modify
the terms of the Option as it determines appropriate to avoid the imposition of
interest or penalties under Section 409A; provided, however, that the Company
makes no representations that the Option shall be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
the Option.

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A

 

-4-